ORDER

The Court having considered the favorable recommendation of the State Board of Law Examiners and the favorable recommendation of the Character Committee for the Fifth Judicial Circuit concerning the application of Scott Francis McGee for admission to the Bar of Maryland, it is this 7th day of June, 1995
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the favorable recommendations of the State Board of Law Examiners and the Character Committee for the Fifth Judicial Circuit that the applicant be admitted to the Bar of Maryland be, and they are hereby, accepted, and it is further
ORDERED that the applicant, upon taking the oath prescribed by the statute, be admitted to the practice of law in this State.